January 26, 2019

Honorable Kevin J. Carey
United States Bankruptcy Court                                                       JAN 3 2vd
824 Market Street, Fifth Floor, Courtroom NO. 5
Wilmington, Delaware 19801



Judge Carey

Pursuant to the notice for the motion to " Extend the Exclusive Periods for the filing of the Chapter 11
Plan", Doug and Kim Onesko hereby file an objection to this motion for Case# 17-12560(KJC).
Our objection is centered on the expectation that this extension will further the delay in distribution of
funds to the noteholders as has already been done when the previous extension was granted. The plan
was voted on and approved which included a commitment for distribution of funds by the end of
December 2018. Everyone is getting pa id with the exception of the people who were financia lly
damaged by this Ponzi. Attorneys, employees of the firm that precipitated the Ponzi and high priced
executives are all rece iving compensation which is being paid at the expense of the note holders funds.
People are making a living off of ou r misfortune .

There is no transparency around the following :
     1. How many properties have been sold?
     2. How much cash has been collected?
     3. Where is the Cash and is it in interest bearing accounts?
We are on the brink of financial ruin while people are collecting regular paychecks and diluting the
possible return of our funds .
We need to know when distributions will be made and it needs to be done by March 31 of this year as
committed .
Please stop protecting the organization that perpetrated this il licit scheme and give some consideration
to the victims of this crime .

Respectfully
Doug and Kim Onesko
